DETAILED ACTION

Allowable Subject Matter
	Claims 1-17 and 20-21 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a switching hub configured to be: removably mountable to a mobile station moveable within the environment, removably connectable to at least one of the power cable and the data cable suspended from the distal end of the arm of the boom, and removably connectable to a computer in the environment to distribute at least one of power and data to the computer " in combination with the remaining limitations of the claim 1. 
Regarding claim 17 and 20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a ring suspendable from the soffit, wherein the arm is suspended from the ring and moveable relative to the ring, the arm includes a tri-part cantilevered arm connected to the ring at three suspension fixtures, the proximal end of the tri-part cantilevered arm is located in a middle of the ring and connectable to at least one of the power cable and the data cable attached to the soffit, and the distal end of the tri-part cantilevered arm protrudes beyond a circumference of the ring" in combination with the remaining limitations of the claim 17. 

Regarding claim 21, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a rail extending along a length of the arm configured to support at least one of the power cable and the data cable such that a suspension point of at least one of the power cable and the data cable from the arm is moveable along the length of arm" in combination with the remaining limitations of the claim 21. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848